Judgment, Supreme Court, New York County (Laura A. Ward, J.), rendered June 22, 2009, convicting defendant, after a jury trial, of aggravated criminal contempt (10 counts) and stalking in the second degree, and sentencing him to an aggregate term of 22 to 44 years, unanimously affirmed.
Defendant’s challenge to the sufficiency of the evidence is unpreserved (see People v Carncross, 14 NY3d 319, 324-325 [2010]), and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits. We further find that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). Although defendant was serving a prison sentence when he sent threatening letters to the victim, the evidence supports the *671conclusion that the victim reasonably feared defendant would physically injure her, either by acting through an accomplice, or by securing some type of release from custody. Among other things, some of the letters implied that defendant expected to be out of custody in the near future.
The court properly exercised its discretion in denying defense counsel’s request for a CPL article 730 competency examination, which was made for the first time at sentencing. Nothing in the record casts doubt on defendant’s competency (see Pate v Robinson, 383 US 375 [1966]; People v Tortorici, 92 NY2d 757, 766 [1999], cert denied 528 US 834 [1999]; People v Morgan, 87 NY2d 878, 881 [1995]). On the contrary, throughout the trial defendant demonstrated his understanding of the charges and his ability to assist in his defense (see People v Russell, 74 NY2d 901 [1989]). While defendant’s outburst during the sentencing proceeding was highly abusive and offensive, it did not suggest that he was mentally incompetent.
We perceive no basis for reducing the sentence, which, we note is deemed an aggregate term of 10 to 20 years by operation of law. Concur—Saxe, J.P., Friedman, Nardelli, Moskowitz and Richter, JJ.